THREADGILL, Judge.
We affirm the appellant’s convictions and sentences in all respects. However, we find merit in the appellant’s challenge to the public defender’s fee imposed by the written judgment but not pronounced in open court. The written sentence should not vary from the oral pronouncements. Reber v. State, 611 So.2d 91 (Fla. 2d DCA 1992). We therefore strike the assessment and lien for attorney’s fees and remand for correction of the written judgment. Id.
Affirmed; remanded.
HALL, A.C.J., and PATTERSON, J., concur.